Citation Nr: 0701114	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for disability of the 
left thigh (claimed as numbness).

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
that denied service connection for a disability of the left 
thigh (claimed as numbness) and low back disability.

The veteran testified before the undersigned veterans law 
judge at the RO in September 2006.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

There is evidence that the veteran is receiving disability 
benefits through the Social Security Administration (SSA).  
Specifically, the veteran submitted a copy of a February 2004 
award letter from the SSA that indicated that he had been 
found to be disabled since December 2002.  The actual SSA 
decision and the reports and records considered by the SSA in 
making its decision are not contained in the claims folder.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. 
§ 3.159(c)(2) (2006).  Indeed, 38 C.F.R. § 3.159(c)(2) states 
that VA "will" make as many efforts as necessary to obtain 
Social Security records.  Therefore, as it is unclear as to 
probative value of these records, the Board finds that all 
available records relating to the veteran's claim for Social 
Security disability benefits must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
should be fully annotated in the record.

2.  After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development is 
warranted including, but not limited to, 
obtaining any outstanding treatment 
records or whether an additional an 
orthopedic or neurological examination is 
necessary.

3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


